—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered December 5, 1995, convicting her of murder in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the prosecutor’s comments on summation is unpreserved for appellate review (see, CPL 470.05 [2]; People v Dien, 77 NY2d 885, 886). In any event, none of the prosecutor’s remarks on summation substantially prejudiced the defendant’s trial or exceeded the bounds of permissible rhetorical comment (see, People v Galloway, 54 NY2d 396, 399). Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.